POWER OF ATTORNEY Know all persons by these presents, that the undersigned, Michael M D'Ambrosio, hereby constitutes and appoints each of Joseph J. Bertini, Joni S. McCabe, Joseph F. Sanzone, and Todd L. Throop, signing singly, the undersigned s true and lawful attorney-in-fact and agent in any and all capacities to: 1.	execute for and behalf of the undersigned, in the undersigneds capacity as an officer of J.P. Morgan Access Multi-Strategy Fund, LLC, J.P. Morgan Access Multi-Strategy Fund II and the Pacholder High Yield Fund, Inc, the Companies, Form ID and Forms 3, 4 and 5 in accordance with the undersigned s instructionsand Section 16(a) of the Securities Exchange Act of 1934 and the rules under that Act. 2.	do and perform any and all acts for and on behalf of the undersigned that may be necessary or desirable to complete and execute any such Forms ID, 3, 4 or 5, complete and execute any amendment or amendments to those forms, and timely file those forms with the United States Securities and Exchange Commission, or similar authority and the Companies; and 3.	take any other action of any type whatsoever in connection with the foregoing which, in the opinion of the attorney-in-fact, may be of benefit to, in the best interest of, or legally required by, the undersigned, it being understood that the documents executed by the attorney-in-fact on behalf of the undersigned pursuant to this Power of Attorney shall be in such form and shall contain any terms and conditions as the attorney- in-fact may approve in the attorney-in-fact s discretion.
